                Case 1:21-cv-03888-JMF Document 1 Filed 05/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X        Civil Action
HENRY MOY,

                                    Plaintiff,                              Case No.:
                   -against-                                                21-3888
                                                                      NOTICE OF REMOVAL
TARGET CORPORATION,

                                    Defendant(s).
------------------------------------------------------------------X
           Defendant, TARGET CORPORATION, by its attorneys, FISHMAN McINTYRE

LEVINE SAMANSKY P.C., respectfully petition the United States District Court, Southern

District of New York, as follows:

           1.      This case was originally commenced on or about August 24, 2020 in the Supreme

Court of the State of New York, County of Bronx. The suit is identified in the Supreme Court as

"Henry Moy v. Target Corporation", Index No. 29265/2020. A true copy of plaintiff's Summons

and Verified Complaint is cumulatively annexed hereto as Exhibit A.

           2.      Defendant, Target Corporation ("Target") first received notice of the suit when

service was effectuated via Secretary of State on or about September 8, 2020. (See Exhibit B

hereto). The grounds for removal are based on the original jurisdiction of this Court under 28

U.S.C. § 1332, which allows this Court to hear matters based on diversity of citizenship of the

parties.

           3.      In plaintiff's Complaint, plaintiff does not specify a monetary amount of damages

claimed. Rather, plaintiff claims damages of a non-monetary amount as a result of allegedly

sustaining "serious injuries and to have suffered pain, shock and mental anguish; that these

injuries and their effects will be permanent, and; as a result of said injuries, plaintiff has been

caused to incur and will continue to incur expenses for medical care and attention, and; as a



                                                                                                  1
Case 1:21-cv-03888-JMF Document 1 Filed 05/03/21 Page 2 of 3
Case 1:21-cv-03888-JMF Document 1 Filed 05/03/21 Page 3 of 3
